[Cite as In re E.J.L., 2022-Ohio-2846.]


                         IN THE COURT OF APPEALS OF OHIO
                            FOURTH APPELLATE DISTRICT
                               WASHINGTON COUNTY

In the Matter of E.J.L.,                       :
                                               :    Case No. 21CA20
Adjudicated Delinquent Child.                  :
                                               :
                                               :    DECISION AND JUDGMENT
                                               :    ENTRY
                                               :
                                               :    RELEASED: 08/12/2022
                                               :

                                          APPEARANCES:

Stephen H. Eckstein, Washington Court House, Ohio, for Appellant.

Kelsey R. Riffle, Washington County Assistant Prosecutor, Marietta, Ohio, for
Appellee.


Wilkin, J.

        {¶1} Appellant, E.J.L., appeals a decision of the Washington County Court

of Common Pleas, Juvenile Division, that determined that appellant violated the

terms of her community control imposed as a result of her earlier delinquency

adjudication for engaging in conduct that would constitute the offense of

marijuana possession, a minor misdemeanor if committed by an adult.

Consequently, the trial court committed appellant to the Washington County

Juvenile Center’s temporary custody to complete a rehabilitation program,

ordered her to complete a minimum of 100 community-service hours while

housed at the Juvenile Center, and entered other dispositional orders not

relevant to this appeal.
Washington App. No. 21CA20                                                            2


       {¶2} Appellant raises two assignments of error. In her first assignment of

error, appellant asserts that the trial court abused its discretion by ordering her to

complete 100 community-service hours for violating the terms of her community

control. In her second assignment of error, appellant contends that the trial court

abused its discretion by committing her to the Juvenile Center.

       {¶3} After our review of the record and the applicable law, we do not agree

with appellant’s assertions. Therefore, we affirm the trial court’s judgment.

                  FACTS AND PROCEDURAL BACKGROUND

       {¶4} On April 28, 2021, a complaint was filed that alleged appellant is a

delinquent child for having committed an act that would constitute the offense of

marijuana possession in violation of R.C 2925.11(A), a minor misdemeanor if

committed by an adult.

       {¶5} On June 10, 2021, the court held an adjudicatory hearing. At the

hearing, appellant admitted the allegations of the complaint. The court accepted

appellant’s admission and adjudicated her a delinquent child.

       {¶6} At the dispositional hearing, appellant’s probation officer stated that

she initially intended to recommend placing appellant in a treatment center.

However, appellant passed a drug screen administered by the probation officer

shortly after the dispositional hearing. Thus, the probation officer decided to

recommend that the court place appellant on probation.

       {¶7} The court addressed appellant and stated that she should “take

advantage of” the probation officer’s recommendation. The court informed
Washington App. No. 21CA20                                                           3


appellant that if the probation officer files additional charges or a probation

violation, “then the center is going to be the next step.”

       {¶8} On June 10, 2021, the court entered a dispositional order that

admonished appellant and imposed the following community-control terms: (1)

placed appellant on probation; (2) ordered appellant to perform 30 community-

service hours within 60 days; and (3) ordered appellant to obtain an assessment

at Rigel Recovery Services and to follow any recommended counseling.

       {¶9} On September 15, 2021, appellant’s probation officer filed a notice of

probation violation. The probation officer asserted that appellant (1) refused to

tell her family of her whereabouts when they asked her, (2) failed to notify her

probation officer when appellant missed school twice in August 2021 and three

times in September 2021, (3) broke her curfew nine times between June 11,

2021, and September 13, 2021, (4) has not completed her community-service

hours, and (5) failed to complete an intake with Rigel Recovery Services.

       {¶10} After an adjudicatory hearing, the trial court found that appellant had

violated the terms of her community control. Consequently, the court committed

her to the Washington County Juvenile Center’s temporary custody in order to

complete a rehabilitation program. The court additionally ordered appellant to

perform a minimum of 100 hours of community service while at the Juvenile

Center. This appeal followed.

                           ASSIGNMENTS OF ERROR

I.     THE JUVENILE COURT ABUSED ITS DISCRETION WHEN IT
       IMPOSED 100 HOURS OF COMMUNITY SERVICE AFTER A
       PROBATION VIOLATION.
Washington App. No. 21CA20                                                              4


II.    THE JUVENILE COURT ABUSED ITS DISCRETION WHEN IT
       COMMITTED E.J.L. TO THE WASHINGTON COUNTY JUVENILE
       CENTER AFTER A PROBATION VIOLATION.

                                     ANALYSIS

       {¶11} We first point out that appellant has not separately argued her

assignments of error. App.R. 16(A)(7) states that an “appellant shall include in

its brief * * * [a]n argument containing the contentions of the appellant with

respect to each assignment of error presented for review and the reasons in

support of the contentions, with citations to the authorities, statutes, and parts of

the record on which appellant relies.” And App.R. 12(A)(2) provides that a

reviewing court may disregard an assignment of error presented for review if the

party raising it fails to argue the assignment separately in the brief, as App.R.

16(A) requires. Thus, App.R. 12(A)(2) would permit us to disregard appellant’s

assignments of error. We prefer, however, to decide cases on their merits rather

than on procedural technicalities. E.g., Barksdale v. Van’s Auto Sales, Inc., 38

Ohio St.3d 127, 128, 527 N.E.2d 284, 285 (1988) (noting that a “basic tenet of

Ohio jurisprudence [is] that cases should be determined on their merits and not

on mere procedural technicalities”). Therefore, we will consider appellant’s two

assignments of error.

       {¶12} In her two assignments of error, appellant asserts that the trial court

abused its discretion when imposing the disposition for violating her community

control and probation. In her first assignment of error, appellant contends that

the trial court abused its discretion by ordering her to complete 100 community-

service hours. Appellant argues that the juvenile code does not allow a juvenile
Washington App. No. 21CA20                                                           5


court to impose more than 30 community-service hours when the delinquency

adjudication involves an act that would be a minor misdemeanor if committed by

an adult. She points out that R.C. 2152.19(A)(4)(d) provides that juvenile courts

may impose up to 30 community-service hours for an act that would be a minor

misdemeanor if committed by an adult. Appellant recognizes that R.C.

2152.19(A)(8) permits a juvenile court to “[m]ake any further disposition that the

court finds proper.” She claims, however, that R.C. 2152.19(A)(4)(d) is a more

specific provision that limits the general discretion that R.C. 2152.19(A)(8)

otherwise gives a juvenile court. Appellant alleges that R.C. 2152.19(A)(4)(d)

thus prevented the juvenile court from imposing more than 30 community-service

hours when her delinquency adjudication involved an act that would be a minor

misdemeanor if committed by an adult.

       {¶13} In her second assignment of error, appellant asserts that the trial

court abused its discretion by committing her to the juvenile center for violating

the terms of her probation and for not completing community service. Appellant

implies that neither violation was particularly egregious. She thus argues that the

trial court should have chosen a less severe sanction due to the nature of the

violations.

       {¶14} We initially note that, at the dispositional hearing, when the court

announced that it would be committing appellant to the Juvenile Center and

ordering her to complete 100 community-service hours while housed at the

center, appellant did not object to the commitment or argue that the Juvenile
Washington App. No. 21CA20                                                             6


Code prohibited the court from imposing more than 30 community-service hours.

Instead, appellant raises these issues for the first time on appeal.

       {¶15} It is well-settled that a party may not raise any new issues or legal

theories for the first time on appeal. Stores Realty Co. v. Cleveland, 41 Ohio

St.2d 41, 43, 322 N.E.2d 629 (1975). Thus, a litigant who fails to raise an

argument before the trial court forfeits the right to raise that issue on

appeal. Independence v. Office of the Cuyahoga Cty. Executive, 142 Ohio St.3d

125, 2014-Ohio-4650, 28 N.E.3d 1182, ¶ 30 (stating that “an appellant generally

may not raise an argument on appeal that the appellant has not raised in the

lower courts”); State v. Quarterman, 140 Ohio St.3d 464, 2014-Ohio-4034, 19

N.E.3d 900, ¶ 21 (explaining that defendant forfeited his constitutional challenge

by failing to raise it during trial court proceedings); Gibson v. Meadow Gold Dairy,

88 Ohio St.3d 201, 204, 724, N.E.2d 787 (2000) (concluding that party waived

arguments for purposes of appeal when party failed to raise those arguments

during trial court proceedings); State ex rel. Gutierrez v. Trumbull Cty. Bd. of

Elections, 65 Ohio St.3d 175, 177, 602 N.E.2d 622 (1992) (explaining that an

appellant cannot “present * * * new arguments for the first time on

appeal”). Accord State ex rel. Jeffers v. Athens Cty. Commrs., 4th Dist. Athens

No. 15CA27, 2016-Ohio-8119, fn.3 (stating that “[i]t is well-settled that failure to

raise an argument in the trial court results in waiver of the argument for purposes

of appeal”); State v. Anderson, 4th Dist. Washington No. 15CA28, 2016-Ohio-

2704, ¶ 24 (explaining that “arguments not presented in the trial court are

deemed to be waived and may not be raised for the first time on appeal”).
Washington App. No. 21CA20                                                               7


       {¶16} When an adjudicated delinquent child “forfeits the right to assert an

error on appeal by failing to bring it to the trial court’s attention in the first

instance, an appellate court applies plain error review.” State v. Jones, 160 Ohio

St.3d 314, 2020-Ohio-3051, 156 N.E.3d 872, ¶ 17, citing State v. Rogers, 143

Ohio St.3d 385, 2015-Ohio-2459, 38 N.E.3d 860, ¶ 21-22; State v. Morgan, 153

Ohio St.3d 196, 2017-Ohio-7565, 103 N.E.3d 784, ¶ 49 (determining that criminal

plain error standard also applies to juvenile delinquency appeals); State v. Perry,

4th Dist. Pike No. 16CA863, 2017-Ohio-69, ¶ 14 (failure to object during trial

court proceedings forfeits sentencing issues absent plain error). Under the plain

error standard of review, an appellant must demonstrate each of the following:

(1) an error occurred; (2) the error was “ ‘an “obvious” defect in the trial

proceedings’ ”; and (3) the error affected the appellant’s substantial rights, i.e., a

reasonable probability exists that the error affected the outcome of the trial court

proceedings. State v. Kirkland, 160 Ohio St.3d 389, 2020-Ohio-4079, 157

N.E.3d 716, ¶ 71 and ¶ 72, quoting State v. Barnes, 94 Ohio St.3d 21, 27, 759

N.E.2d 1240 (2002) (stating that a “plain” error is an “obvious” error); State v.

Rogers, 143 Ohio St.3d 385, 2015-Ohio-2459, 38 N.E.3d 860, ¶ 22 (concluding

that error affects substantial rights when reasonable probability exists that error

affected the outcome of the trial court proceedings); see State v. LaRosa, 165

Ohio St.3d 346, 2021-Ohio-4060, 179 N.E.3d 89, ¶ 40 (noting that appellant

bears burden to demonstrate plain error).

       {¶17} Even when an appellant establishes all of the elements necessary

to demonstrate plain error, appellate courts are not required to correct the
Washington App. No. 21CA20                                                               8


error. Rogers at ¶ 23. Instead, appellate courts have discretion when deciding

whether to correct plain error. Jones at ¶ 17. The Ohio Supreme Court has

“admonished [appellate] courts to notice plain error ‘with the utmost caution,

under exceptional circumstances and only to prevent a manifest miscarriage of

justice.’ ” Barnes, 94 Ohio St.3d at 27, quoting State v. Long 53 Ohio St.2d 91,

372 N.E.2d 804 (1978), paragraph three of the syllabus.

       {¶18} In the case before us, we do not believe that appellant has shown

that the circumstances require us to correct a plain error. Appellant has not

shown that the trial court obviously erred when it committed her to the Juvenile

Center and ordered her to complete 100 community-service hours while housed

at the Juvenile Center.

       {¶19} Juvenile courts have broad discretion to craft dispositions in order to

ensure that a delinquent child is rehabilitated. In re D.S., 148 Ohio St.3d 390,

2016-Ohio-7369, 71 N.E.3d 223, ¶ 20 (“A judge enjoys a great deal of discretion

in sentencing, particularly a juvenile court judge in fashioning a rehabilitative

disposition.”); In re Caldwell, 76 Ohio St.3d 156, 159, 666 N.E.2d 1367 (1996)

(noting that predecessor statute to R.C. 2152.19(A)(8) gave juvenile court

“discretion to take ‘any’ steps * * * necessary to fully and completely implement

the rehabilitative disposition of a juvenile”). Thus, reviewing courts ordinarily will

not disturb a trial court’s disposition order absent an abuse of discretion. In re

H.V., 138 Ohio St.3d 408, 2014–Ohio–812, 7 N.E.3d 1173, ¶ 8, citing In re D.S.,

111 Ohio St.3d 361, 2006–Ohio–5851, 856 N.E.2d 921; In re B.C., 4th Dist.

Lawrence No. 06CA43, 2007–Ohio–6477, ¶ 11. “The term ‘abuse of discretion’
Washington App. No. 21CA20                                                              9


implies that the trial court’s attitude was unreasonable, arbitrary, or

unconscionable.” H.V. at ¶ 8, citing Blakemore v. Blakemore, 5 Ohio St.3d 217,

219, 450 N.E.2d 1140 (1983); see Vaught v. Cleveland Clinic Found., 98 Ohio

St.3d 485, 2003–Ohio–2181, 787 N.E.2d 631, ¶ 13, quoting Nakoff v. Fairview

Gen. Hosp., 75 Ohio St.3d 254, 256, 662 N.E.2d 1 (1996). Furthermore, when

reviewing for an abuse of discretion, an appellate court must not substitute its

judgment for that of the trial court. E.g., State v. Darmond, 135 Ohio St.3d 343,

2013–Ohio–966, 986 N.E.2d 971, ¶ 34; State ex rel. Duncan v. Chippewa Twp.

Trustees, 73 Ohio St.3d 728, 732, 654 N.E.2d 1254 (1995); In re Jane Doe 1, 57

Ohio St.3d 135, 137–138, 566 N.E.2d 1181 (1991); Blakemore. Indeed, we

afford substantial deference to the juvenile court, which “has the opportunity to

see and hear the delinquent child, to assess the consequences of the child’s

delinquent behavior, and to evaluate all the circumstances involved.” In re

Caldwell, 76 Ohio St.3d 156, 160–161, 666 N.E.2d 1367 (1996); accord

Darmond at ¶ 34 (recognizing that abuse-of-discretion standard is deferential).

       {¶20} Although juvenile courts possess broad discretion when choosing

among disposition alternatives, courts must remain mindful of the overriding

purposes of juvenile dispositions. “The protections and rehabilitative aims of the

juvenile process must remain paramount; we must recognize that juvenile

offenders are less culpable and more amenable to reform than adult offenders.”

In re C.P., 131 Ohio St.3d 513, 2012–Ohio–1446, 967 N.E.2d 729, ¶ 84. “ ‘The

principle underlying [the juvenile justice] system [is] to combine flexible decision-

making with individualized intervention to treat and rehabilitate offenders rather
Washington App. No. 21CA20                                                             10


than to punish offenses.’ ” In re Anderson, 92 Ohio St.3d 63, 65, 748 N.E.2d 67

(2001), quoting Rossum, Holding Juveniles Accountable: Reforming America’s

‘Juvenile Injustice System’ (1995), 22 Pepperdine L.Rev. 907, 912.

          {¶21} Accordingly, R.C. 2152.01(B) requires delinquency dispositions to

“be reasonably calculated to achieve” certain statutorily defined “overriding

purposes.” R.C. 2152.01(A) defines the “overriding purposes” of delinquency

dispositions as follows: (1) to provide for the delinquent child’s care, protection,

and mental and physical development; (2) to protect the public interest and

safety, (3) to hold the delinquent child accountable, (4) to restore the victim, and

(5) to rehabilitate the delinquent child. H.V. at ¶ 9, citing R.C. 2152.01(A). “The

statute further states that these purposes are to be achieved ‘by a system of

graduated sanctions and services.’ R.C. 2152.01(A).” Id. Additionally, R.C.

2152.01(B) requires dispositions to be “commensurate with and not demeaning

to the seriousness of the delinquent child’s * * * conduct and its impact on the

victim, and consistent with dispositions for similar acts committed by similar

delinquent children * * * *.” Hence, a juvenile court that is exercising its discretion

to impose a delinquency disposition must consider the foregoing principles. D.S.

at ¶ 6.

          {¶22} R.C. 2152.19(A) gives juvenile courts broad authority to impose

“any” of the dispositional orders listed in the statute, “in addition to any other

disposition authorized or required.” As relevant in the case at bar, R.C.

2152.19(A)(2) permits a juvenile court to commit a delinquent child “to the

temporary custody of any school, camp, institution, or other facility operated for
Washington App. No. 21CA20                                                           11


the care of delinquent children.” Additionally, R.C. 2152.19(A)(4) allows a

juvenile court to “[p]lace the child on community control under any sanctions,

services, and conditions that the court prescribes.” The statute then contains a

non-exhaustive list of some of the community control sanctions, services, and

conditions that the court may prescribe. See id. (stating that “community control

includes, but is not limited to, the following sanctions and conditions”). Some of

those sanctions, services, and conditions enumerated in the statute include the

following:

               (a) A period of basic probation supervision in which the child
       is required to maintain contact with a person appointed to supervise
       the child in accordance with sanctions imposed by the court;
               (b) A period of intensive probation supervision in which the
       child is required to maintain frequent contact with a person appointed
       by the court to supervise the child while the child is seeking or
       maintaining employment and participating in training, education, and
       treatment programs as the order of disposition;
               (c) A period of day reporting in which the child is required each
       day to report to and leave a center or another approved reporting
       location at specified times in order to participate in work, education
       or training, treatment, and other approved programs at the center or
       outside the center;
               (d) A period of community service of up to five hundred hours
       for an act that would be a felony or a misdemeanor of the first degree
       if committed by an adult, up to two hundred hours for an act that
       would be a misdemeanor of the second, third, or fourth degree if
       committed by an adult, or up to thirty hours for an act that would be
       a minor misdemeanor if committed by an adult;
               ****
               (g) A requirement of alcohol or drug assessment or
       counseling, or a period in an alcohol or drug treatment program with
       a level of security for the child as determined necessary by the court;
               (h) A period in which the court orders the child to observe a
       curfew that may involve daytime or evening hours;
               ****

R.C. 2152.19(A)(4).
Washington App. No. 21CA20                                                            12


       {¶23} Furthermore, R.C. 2152.19(A)(8) states that a juvenile court may

“[m]ake any further disposition that the court finds proper, except that the child

shall not be placed in a state correctional institution, a county, multicounty, or

municipal jail or workhouse, or another place in which an adult convicted of a

crime, under arrest, or charged with a crime is held.”

       {¶24} In the case before us, the juvenile court first adjudicated appellant

for committing an act, marijuana possession, that would be a minor misdemeanor

if committed by an adult. For the initial disposition, the court admonished

appellant and imposed the following community-control terms and conditions: (1)

placed appellant on probation subject to the supervision and control of the

Washington County Juvenile Probation Department until further court order; (2)

directed appellant to complete 30 community-service hours within 60 days; and

(3) ordered appellant to receive a mental-health and drug-and-alcohol

assessment to determine whether counseling is needed and to attend any

recommended counseling until the court or the counselor terminates it.

       {¶25} Appellant’s probation officer later filed a notice of probation violation.

The probation officer alleged that appellant had violated eight terms of her

probation, including, among others, failing to obey her curfew, to complete her 30

community-service hours, and to attend counseling. At the adjudicatory hearing,

the court stated on the record that it found that appellant failed to obey her

curfew and failed to complete 30 community-service hours.

       {¶26} At the dispositional hearing, the court stated that it believed that

appellant still “can benefit from the Juvenile Center, so that when she completes
Washington App. No. 21CA20                                                           13


that program,” appellant is completely rehabilitated and never again enters the

juvenile or adult criminal justice system. The court thus committed appellant to

the Juvenile Center and ordered her to complete 100 community-service hours

while housed at the center.

       {¶27} After our review, we do not believe that the trial court abused its

discretion by committing appellant to the Juvenile Center. The record shows that

the court considered all of the circumstances and appellant’s overall behavior

when determining to commit her to the center. Furthermore, at the initial

disposition, the court warned appellant that failing to comply with the terms of her

community control, including probation, would result in the court committing her

to the Juvenile Center. The court thus consciously deliberated and decided to

impose a graduated disposition for appellant’s failure to abide by her community-

control terms. Appellant’s failure to comply with the initial terms that the court

imposed resulted in the court choosing a next-level disposition, i.e., committing

appellant to the Juvenile Center. Nothing in the record indicates that the court

acted unreasonably, arbitrarily, or unconscionably. Therefore, the court did not

abuse its discretion by committing appellant to the Juvenile Center.

       {¶28} Moreover, we do not agree with appellant that the trial court abused

its discretion by requiring appellant to complete 100 community-service hours

while at the Juvenile Center. As we indicated above, R.C. 2152.19(A)(8) gives

juvenile courts broad discretion to impose “any further disposition that the court

finds proper.” We do not believe that the trial court acted unreasonably,

unconscionably, or arbitrarily by choosing to require appellant to complete 100
Washington App. No. 21CA20                                                             14


community-service hours while at the Juvenile Center. Instead, the trial court

could have rationally decided that requiring appellant to complete 100

community-service hours had the best chance of fully rehabilitating her so that

she never again would appear in juvenile or adult criminal court.

       {¶29} Moreover, we do not agree with appellant that the court’s decision to

impose 100 community-service hours contravenes the language of the statute.

We again point out that appellant did not raise this particular argument during the

trial court proceedings and, therefore, is limited to arguing plain error on appeal.

As we explain below, we do not believe that the trial court plainly erred by

imposing 100 community-service hours.

       {¶30} Ascertaining the meaning of a statute is a question of law that

appellate courts review independently and without any deference to a lower

court’s interpretation. State v. Fazenbaker, 163 Ohio St.3d 405, 2020-Ohio-

6731, 170 N.E.3d 828, ¶ 8, citing State v. Pariag, 137 Ohio St.3d 81, 2013-Ohio-

4010, 998 N.E.2d 401, ¶ 9. The fundamental principle that courts apply when

determining the meaning of a statute is to give effect to the General Assembly’s

intent. Id., citing Henry v. Cent. Natl. Bank, 16 Ohio St.2d 16, 242 N.E.2d 342

(1968), paragraph two of the syllabus. We observe, however, that “ ‘[t]he

question is not what did the general assembly intend to enact, but what is the

meaning of that which it did enact.’ ” State v. Hudson, ___ Ohio St.3d ___, 2022-

Ohio-1435, ___ N.E.3d ___, ¶ 21, quoting Slingluff v. Weaver, 66 Ohio St. 621,

64 N.E. 574 (1902), paragraph two of the syllabus. Accordingly, “[w]hen the

statutory language is plain and unambiguous, and conveys a clear and definite
Washington App. No. 21CA20                                                         15


meaning, we must rely on what the General Assembly has said.” Jones v. Action

Coupling & Equip., Inc., 98 Ohio St.3d 330, 2003-Ohio-1099, 784 N.E.2d 1172, ¶

12.

       {¶31} Statutory interpretation thus begins by reviewing the language used

in the statute. In re A.M., 166 Ohio St.3d 127, 2020-Ohio-5102, 184 N.E.3d 1, ¶

23, citing In re T.R., 120 Ohio St.3d 136, 2008-Ohio-5219, 896 N.E.2d 1003, ¶ 8.

In reviewing the statute, courts “must give effect to the plain meaning of the

words the General Assembly has used, and [courts] may not modify an

unambiguous statute by adding or deleting words. If the statutory language is

clear and unambiguous, we must apply it as written.” Id. (citations omitted).

       {¶32} Here, we recognize that R.C. 2152.19(A)(4)(d) outlines the number

of community-service hours that a court may impose as a community-control

condition. The statute indicates that for an act that would be a minor

misdemeanor if committed by an adult, the court may impose “up to” 30

community-service hours. However, nothing in the statute specifically indicates

that a court lacks discretion to impose more than 30 community-service hours.

Indeed, R.C. 2152.19(A)(8) allows a juvenile court to “[m]ake any further

disposition that the court finds proper.” Had the legislature intended the 30

community-service hours to be a cap for acts that would be a minor

misdemeanor if committed by an adult, then the legislature would have used

language to indicate that juvenile courts do not have any discretion to impose

more than 30 community-service hours for acts that would be a minor

misdemeanor if committed by an adult. Compare R.C. 2152.19(A)(4)(d) with
Washington App. No. 21CA20                                                              16


R.C. 2929.27(D) (expressly stating that a “term of community service imposed for

a minor misdemeanor shall not exceed thirty hours”).

       {¶33} Appellant further argues that R.C. 2152.19(A)(8) is a general

provision that conflicts with a more specific provision, R.C. 2152.19(A)(4)(d).

She contends that this conflict means that the specific provision prevails.

       {¶34} Generally, when a conflict exists between a general statutory

provision and a more specific statutory provision, the specific provision

controls. MacDonald v. Cleveland Income Tax Bd. of Rev., 151 Ohio St.3d 114,

2017-Ohio-7798, 86 N.E.3d 314, ¶ 27, citing Scalia & Garner, Reading Law: The

Interpretation of Legal Texts 183 (2012). The basis for this rule is that “ ‘ “[t]he

particular provision is established upon a nearer and more exact view of the

subject than the general, of which it may be regarded as a correction.” ’ ” Id.,

quoting Scalia & Garner at 183, quoting Jeremy Bentham, A Complete Code of

Laws, in 3 The Works of Jeremy Bentham 210 (John Bowring Ed.1843). If,

however, “two statutes are capable of coexisting,” courts must “regard each as

effective and, when possible, * * * interpret them in a way that gives effect to

both.” O’Neal v. State, ___ Ohio St.3d ___, 2021-Ohio-3663, ___ N.E.3d ___, ¶

54.

       {¶35} In the case at bar, we do not believe that R.C. 2152.19(A)(4)(d)

conflicts with R.C. 2152.19(A)(8). The Ohio Supreme Court consistently has

stated that juvenile courts retain broad discretion to craft juvenile dispositions in

order to effectively rehabilitate delinquent children. The statutory language does

not unambiguously limit the number of community-service hours that juvenile
Washington App. No. 21CA20                                                         17


courts may impose. Instead, the language indicates what a juvenile court “may”

choose to do. Furthermore, R.C. 2152.19(A)(8) gives juvenile courts full

discretion to impose “any further disposition that the court finds proper.”

Therefore, we believe that reading these two provisions, contained within the

same statute, to coexist is possible. Consequently, each is effective.

       {¶36} We also point out that the rationale for the rule would not seem to

apply when the provisions allegedly in conflict are contained within the same

statute and were enacted as part of a comprehensive legislative act aimed at

juvenile-justice reform. See Juvenile Justice Reform Act, Am.Sub.S.B. No. 179,

148 Ohio Laws, Part IV, 9447. Thus, we disagree with appellant that R.C.

2152.419(A)(4)(d) is a specific provision that prevails over R.C. 2152.19(A)(8).

       {¶37} Furthermore, appellant has not cited any cases that have suggested

that R.C. 2152.19(A)(4)(d) imposes a cap on the number of community-service

hours that a juvenile court may levy when entering a disposition for a child

adjudicated delinquent for committing an act that would be a minor misdemeanor

if committed by an adult, or that R.C. 2152.19(A)(8) conflicts with R.C.

2152.19(A)(4)(d). Consequently, even if we agreed that the trial court erred by

imposing 100 community-service hours for violating community control levied as

a result of committing an act that would be a minor misdemeanor if committed by

an adult, we do not agree that any such error is an obvious or plain error.

       {¶38} Accordingly, based upon the foregoing reasons, we overrule

Appellant’s two assignments of error.
Washington App. No. 21CA20                                                      18


                                    CONCLUSION

       {¶39} Having overruled appellant’s two assignments of error, we affirm the

trial court’s judgment.

                                               JUDGMENT IS AFFIRMED.
Washington App. No. 21CA20                                                            19


                               JUDGMENT ENTRY

       It is ordered that the JUDGMENT IS AFFIRMED and appellant shall pay
the costs.

      The Court finds there were reasonable grounds for this appeal.

     It is ordered that a special mandate issue out of this Court directing the
Washington County Common Pleas Court, Juvenile Division, to carry this
judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.

Smith, P.J. and Abele, J.: Concur in Judgment and Opinion.

                                  For the Court,


                                  BY: ____________________________
                                     Kristy S. Wilkin, Judge

                             NOTICE TO COUNSEL
      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.